DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 08/18/2021.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2021 and 10/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraphs of the specification should be numbered sequentially in brackets, rather than numbered by line. See MPEP § 608.01 37 CFR 1.52.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 19 and 20 meet the standards outlined above and accordingly the phrase “work means” is interpreted under 35 U.S.C. 112(f). The specification on page 7 references work means as “The work means can, for example, machine or regrind the tool or can be an article to be taken up by the tool such as a screw. The work means is particularly preferably a coolant or a lubricant.” Therefore, the specification provides sufficient information to convey possession of the claimed invention and enable the full scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonerz (US 8259004 B2), hereinafter Bonerz, in view of Bird (US 20160305232 A1), hereinafter Bird.

Regarding claim 1, Bonerz, as shown below, discloses a sensor for inspecting a tool of a machine tool (See at least Col. 2 Lines 7-19 “(14) The invention provides a detection of the position of the tool or machine element of interest by means of irradiating electromagnetic waves into at least one channel constructed in the work spindle or tool chuck and evaluating the signal reflected out of this channel.”) comprising the following limitations:
wherein the sensor has a radio frequency transmitter for generating a radio frequency signal (See at least Fig. 3, Col. 3 Lines 53-60 “A radar system 11 comprising a transmitter, a receiver and an antenna is arranged in a cavity extending from the exterior into locking ring 8 of stator 9.”), 
a radio frequency receiver for generating a received signal from a received radio frequency signal (See at least Fig. 3, Col. 3 Lines 53-60 “A radar system 11 comprising a transmitter, a receiver and an antenna is arranged in a cavity extending from the exterior into locking ring 8 of stator 9.”), 
a coupling unit to couple a radio frequency signal into the tool and to decouple it from the tool (See at least Fig. 3, 6, items 5, 6, 7, Col. 4 Lines 11-23 “In the angular position shown in FIG. 3, there is a channel 5, 6, 7 functioning overall as a waveguide between radar system 11 and the rear contact surface of tool 4, with which it rests against contact surface 2 of work spindle 1. A radar signal irradiated by radar system 11 into bore 7 propagates via bore 7, the aligned bore 6 and bore 5 up to the rear contact surface of tool 4, being deflected by 90.degree. at the transition from bore 6 to bore 5. Channel 5, 6, 7 conducts the electromagnetic wave propagating in it in the manner of a waveguide. The radar signal is reflected at the rear contact surface of tool 4 and runs in the opposite direction in channel 5, 6, 7 back to radar system 11, where it is received and output as an electrical signal for further processing.”) 

Bonerz does not explicitly disclose a control and evaluation unit to determine a time of flight of a radio frequency signal transmitted from the radio frequency transmitter and received again by the radio frequency receiver with reference to the received signal of the radio frequency receiver. However, Bird, in the same or in a similar field of endeavor, discloses:
a control and evaluation unit to determine a time of flight of a radio frequency signal transmitted from the radio frequency transmitter and received again by the radio frequency receiver with reference to the received signal of the radio frequency receiver (See at least Figs. 2-3, items 72, 76, 80 [0066] “As particularly shown in FIG. 2, as the pulse P travels, it expands parallel to a plane defined by the X and Y axes. Based upon the strength, direction, and/or time of flight of the pulse P at or to a particular transceiver 76, the position of the transceiver 76 relative to the transducer 72 along the X-Y plane can be determined.”, [0067] “Once the above data about the strength, direction, and/or time of flight of the pulse P is collected by the transceivers 76, the information can be sent to a controller or processor 80, which uses known triangulation techniques to determine the position of each transceiver 76 relative to the transducer 72.”) 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 2, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 1. Bonerz does not disclose an output for outputting length information of the tool acquired from the time of flight and/or a display for displaying length information of the tool acquired from the time of flight. However, Bird further discloses an output for outputting length information of the tool acquired from the time of flight and/or a display for displaying length information of the tool acquired from the time of flight (See at least [0067] “Thus, using known triangulation techniques, the generation of pulses P from the transducer 72 and subsequent measurement of the strength, direction, and/or time of flight of those pulses P by the transceivers can generate the necessary data to determine the position and orientation of the running tool 20 relative to the BOP 27. The processor can also convey information to the operator about the position of the running tool 20. This can be accomplished, for example, by providing the information on a display screen (not shown).”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 4, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 1. Bonerz further discloses the tool has a rotating tool (See at least Figs. 3, 6, Col. 3 Lines 40-52 “FIG. 3, meets an associated radial bore 6 in work spindle 1. In the illustrated angular position of work spindle 1, radial bore 6 in work spindle 1 is aligned with radial bore 7 in a locking ring 8 of a stator 9 in which work spindle 1 is seated. A thin air gap 10 that separates rotating work spindle 1 from stator 9 lies between the radial bores 6 and 7.” The rotating tool disclosed by Bonerz is a rotating work spindle).

Regarding claim 5, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claims 1 and 4. Bonerz does not disclose the rotating tool is a drill. However, Bird further discloses the rotating tool is a drill (See at least Figs. 2-3, item 20 [0070] “The module can perform specified functions, such as counting drill string rotations at the running tool rather than on the surface.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system and tool monitoring system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 6, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 1. Bonerz further discloses the coupling unit has a coupling piece that at least partly surrounds the periphery of the tool and/or of a tool mount of the tool (See at least Figs. 3, 6, Col. 3 Lines 40-52 “FIG. 3, meets an associated radial bore 6 in work spindle 1. In the illustrated angular position of work spindle 1, radial bore 6 in work spindle 1 is aligned with radial bore 7 in a locking ring 8 of a stator 9 in which work spindle 1 is seated. A thin air gap 10 that separates rotating work spindle 1 from stator 9 lies between the radial bores 6 and 7.” The portion of figure 6 above the air gap (10) appears to disclose the coupling portion matching the proposed claim).

Regarding claim 7, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 1. Bonerz further discloses the coupling unit is configured to couple the radio frequency signal directly into the tool (See at least Figs. 3, 6, Col. 4 Lines 11-23 “The radar signal is reflected at the rear contact surface of tool 4 and runs in the opposite direction in channel 5, 6, 7 back to radar system 11, where it is received and output as an electrical signal for further processing.”).

Regarding claim 8, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 1. Bonerz further discloses the coupling unit is configured to couple the radio frequency signal into a tool mount of the tool or into a shaft of the machine tool (See at least Figs. 3, 6, items 8, 9, Col. 3 Lines 53-60 “A radar system 11 comprising a transmitter, a receiver and an antenna is arranged in a cavity extending from the exterior into locking ring 8 of stator 9. The antenna is oriented towards bore 7 in locking ring 8 in order to allow the irradiation of a radar signal into bore 7 and the reception of a radar signal from bore 7.” Bonerz discloses an assembly comprising components 8 and 9 that act as a tool mount which bore 7 passes through).

Regarding claim 11, Bonerz, as shown below, discloses a machine tool having a tool and having a sensor for inspecting the tool (See at least Col. 2 Lines 7-19 “(14) The invention provides a detection of the position of the tool or machine element of interest by means of irradiating electromagnetic waves into at least one channel constructed in the work spindle or tool chuck and evaluating the signal reflected out of this channel.”) comprising the following limitations:
wherein the sensor has a radio frequency transmitter for generating a radio frequency signal (See at least Fig. 3, “A radar system 11 comprising a transmitter, a receiver and an antenna is arranged in a cavity extending from the exterior into locking ring 8 of stator 9.”), 
a radio frequency receiver for generating a received signal from a received radio frequency signal (See at least Fig. 3, Col. 3 Lines 53-60 “A radar system 11 comprising a transmitter, a receiver and an antenna is arranged in a cavity extending from the exterior into locking ring 8 of stator 9.”), 
a coupling unit to couple a radio frequency signal into the tool and to decouple it from the tool (See at least Fig. 3, 6, items 5, 6, 7, Col. 4 Lines 11-23“In the angular position shown in FIG. 3, there is a channel 5, 6, 7 functioning overall as a waveguide between radar system 11 and the rear contact surface of tool 4, with which it rests against contact surface 2 of work spindle 1. A radar signal irradiated by radar system 11 into bore 7 propagates via bore 7, the aligned bore 6 and bore 5 up to the rear contact surface of tool 4, being deflected by 90.degree. at the transition from bore 6 to bore 5. Channel 5, 6, 7 conducts the electromagnetic wave propagating in it in the manner of a waveguide. The radar signal is reflected at the rear contact surface of tool 4 and runs in the opposite direction in channel 5, 6, 7 back to radar system 11, where it is received and output as an electrical signal for further processing.”) 

Bonerz does not explicitly disclose a control and evaluation unit to determine a time of flight of a radio frequency signal transmitted from the radio frequency transmitter and received again by the radio frequency receiver with reference to the received signal of the radio frequency receiver. However, Bird, in the same or in a similar field of endeavor, discloses:
a control and evaluation unit to determine a time of flight of a radio frequency signal transmitted from the radio frequency transmitter and received again by the radio frequency receiver with reference to the received signal of the radio frequency receiver (See at least Figs. 2-3, items 72, 76, 80 [0066] “As particularly shown in FIG. 2, as the pulse P travels, it expands parallel to a plane defined by the X and Y axes. Based upon the strength, direction, and/or time of flight of the pulse P at or to a particular transceiver 76, the position of the transceiver 76 relative to the transducer 72 along the X-Y plane can be determined.”, [0067] “Once the above data about the strength, direction, and/or time of flight of the pulse P is collected by the transceivers 76, the information can be sent to a controller or processor 80, which uses known triangulation techniques to determine the position of each transceiver 76 relative to the transducer 72.”) 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 12, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 11. Bonerz further discloses an insulation between the tool and a tool mount of the tool (See at least Fig. 6 Col. 3 Lines 50-52 "A thin air gap 10 that separates rotating work spindle 1 from stator 9 lies between the radial bores 6 and 7.").

Regarding claim 14, Bonerz, as shown below, discloses a method for inspecting a tool of a machine tool comprising the following limitations:
a radio frequency signal is coupled in the tool at a coupling point and is decoupled from the tool (See at least Fig. 3, 6, items 5, 6, 7, Col. 4 Lines 11-23“In the angular position shown in FIG. 3, there is a channel 5, 6, 7 functioning overall as a waveguide between radar system 11 and the rear contact surface of tool 4, with which it rests against contact surface 2 of work spindle 1. A radar signal irradiated by radar system 11 into bore 7 propagates via bore 7, the aligned bore 6 and bore 5 up to the rear contact surface of tool 4, being deflected by 90.degree. at the transition from bore 6 to bore 5. Channel 5, 6, 7 conducts the electromagnetic wave propagating in it in the manner of a waveguide. The radar signal is reflected at the rear contact surface of tool 4 and runs in the opposite direction in channel 5, 6, 7 back to radar system 11, where it is received and output as an electrical signal for further processing.”), 
with the radio frequency signal running between the coupling and the decoupling to a tool tip of the tool and back and the time of flight of the radio frequency signal up to the tool tip being determined (See at least Col. 8 Lines 40-52, “they act as waveguides for a radar signal that is irradiated from a radar system 37 installed in a cavity on the outside of hydraulic cylinder 29 and is reflected at the rear side of tool release piston 30.”, Col. 2 Lines 7-19 “at least one possible position of the tool a part of its surface acts as a reflection surface The distance of this reflection surface from the transmission antenna can be measured according to the radar principle.”)

Bonerz does not explicitly disclose the time of flight of the radio frequency. However, Bird, in the same or in a similar field of endeavor, discloses:
the time of flight of the radio frequency (See at least Figs. 2-3, items 72, 76, 80 [0066] “As particularly shown in FIG. 2, as the pulse P travels, it expands parallel to a plane defined by the X and Y axes. Based upon the strength, direction, and/or time of flight of the pulse P at or to a particular transceiver 76, the position of the transceiver 76 relative to the transducer 72 along the X-Y plane can be determined.”, [0067] “Once the above data about the strength, direction, and/or time of flight of the pulse P is collected by the transceivers 76, the information can be sent to a controller or processor 80, which uses known triangulation techniques to determine the position of each transceiver 76 relative to the transducer 72.”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 15, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 14. Bonerz further discloses a sensor for inspecting a tool of a machine tool is used (See at least Col. 2 Lines 7-19 “(14) The invention provides a detection of the position of the tool or machine element of interest by means of irradiating electromagnetic waves into at least one channel constructed in the work spindle or tool chuck and evaluating the signal reflected out of this channel.”), wherein the sensor has a radio frequency transmitter for generating a radio frequency signal (See at least Fig. 3, Col. 3 Lines 53-60 “A radar system 11 comprising a transmitter, a receiver and an antenna is arranged in a cavity extending from the exterior into locking ring 8 of stator 9.”), a radio frequency receiver for generating a received signal from a received radio frequency signal (See at least Fig. 3, Col. 3 Lines 53-60 “A radar system 11 comprising a transmitter, a receiver and an antenna is arranged in a cavity extending from the exterior into locking ring 8 of stator 9.”), a coupling unit to couple a radio frequency signal into the tool and to decouple it from the tool (See at least Fig. 3, 6, items 5, 6, 7, Col. 4 Lines 11-23 “In the angular position shown in FIG. 3, there is a channel 5, 6, 7 functioning overall as a waveguide between radar system 11 and the rear contact surface of tool 4, with which it rests against contact surface 2 of work spindle 1. A radar signal irradiated by radar system 11 into bore 7 propagates via bore 7, the aligned bore 6 and bore 5 up to the rear contact surface of tool 4, being deflected by 90.degree. at the transition from bore 6 to bore 5. Channel 5, 6, 7 conducts the electromagnetic wave propagating in it in the manner of a waveguide. The radar signal is reflected at the rear contact surface of tool 4 and runs in the opposite direction in channel 5, 6, 7 back to radar system 11, where it is received and output as an electrical signal for further processing.”). Bonerz does not explicitly disclose a control and evaluation unit to determine a time of flight of a radio frequency signal transmitted from the radio frequency transmitter and received again by the radio frequency receiver with reference to the received signal of the radio frequency receiver. However, Bird, in the same or in a similar field of endeavor, discloses a control and evaluation unit to determine a time of flight of a radio frequency signal transmitted from the radio frequency transmitter and received again by the radio frequency receiver with reference to the received signal of the radio frequency receiver (See at least Figs. 2-3, items 72, 76, 80 [0066] “As particularly shown in FIG. 2, as the pulse P travels, it expands parallel to a plane defined by the X and Y axes. Based upon the strength, direction, and/or time of flight of the pulse P at or to a particular transceiver 76, the position of the transceiver 76 relative to the transducer 72 along the X-Y plane can be determined.”, [0067] “Once the above data about the strength, direction, and/or time of flight of the pulse P is collected by the transceivers 76, the information can be sent to a controller or processor 80, which uses known triangulation techniques to determine the position of each transceiver 76 relative to the transducer 72.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 16, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 14. Bonerz does not disclose the determination of the time of flight is carried out during the regular work routine of the machine tool. However, Bird further discloses the determination of the time of flight is carried out during the regular work routine of the machine tool (See at least [0067] “Thus, using known triangulation techniques, the generation of pulses P from the transducer 72 and subsequent measurement of the strength, direction, and/or time of flight of those pulses P by the transceivers can generate the necessary data to determine the position and orientation of the running tool 20 relative to the BOP 27.” Bird discloses operation during regular work routine by describing a “running tool”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system and tool monitoring system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 17, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 14. Bonerz does not disclose the determination of the time of flight takes place in specific work phases in which the tool is not in the vicinity of a workpiece and/or in which the tool is in a known environment. However, Bird further discloses the determination of the time of flight takes place in specific work phases in which the tool is not in the vicinity of a workpiece and/or in which the tool is in a known environment (See at least [0067] “Thus, using known triangulation techniques, the generation of pulses P from the transducer 72 and subsequent measurement of the strength, direction, and/or time of flight of those pulses P by the transceivers can generate the necessary data to determine the position and orientation of the running tool 20 relative to the BOP 27.” Bird discloses operation during regular work routine by describing a “running tool”, indicating that the tool is present in the machine tool environment. Examiner suggests that the applicant may instead intend to claim that the machine tool is in a known environment.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system and tool monitoring system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 19, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claim 14. Bonerz does not disclose the determination of the time of flight takes place in a work phase in which the tool comes into contact with a work means. However, Bird further discloses the determination of the time of flight takes place in a work phase in which the tool comes into contact with a work means (See at least [0065] “The transceivers 76 can be attached to the running tool 20 in any appropriate configuration. The transducer 72 can send a pulse P, such as an electromagnetic or acoustic pulse, generally inwardly toward the axis A of the running tool 20, which pulse P expands as it moves away from the transducer 72. As the pulse P travels away from the transducer 72, it is received by the transceivers 76, which in turn measure parameters of the pulse, such as the time of flight”, [0055] “As shown in FIG. 1, the tubing hanger 18 is not fully set in the wellhead assembly 10. The running tool assembly 16 is coupled to the tubing hanger 18 by dogs 19 schematically illustrated projecting radially outward from a running tool 20 (which is part of the running tool assembly 16) and into an inner surface of the annular tubing hanger 18. The running tool typically lands the tubing hanger 18 or other hangers, and sets the annular seal” Bird discloses TOF of the running tool, the running tool in contact (coupled) to a work means (tubing hangar)). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system and tool monitoring system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Regarding claim 20, the combination of Bonerz and Bird, as shown in the rejection above, discloses all of the limitations of claims 14 and 19. Bonerz does not disclose the determination of the time of flight takes place in a work phase in which the tool is dipped into a work means or is admixed therewith. However, Bird further discloses the determination of the time of flight takes place in a work phase in which the tool is dipped into a work means or is admixed therewith (See at least [0065] “The transceivers 76 can be attached to the running tool 20 in any appropriate configuration. The transducer 72 can send a pulse P, such as an electromagnetic or acoustic pulse, generally inwardly toward the axis A of the running tool 20, which pulse P expands as it moves away from the transducer 72. As the pulse P travels away from the transducer 72, it is received by the transceivers 76, which in turn measure parameters of the pulse, such as the time of flight”, [0055] “As shown in FIG. 1, the tubing hanger 18 is not fully set in the wellhead assembly 10. The running tool assembly 16 is coupled to the tubing hanger 18 by dogs 19 schematically illustrated projecting radially outward from a running tool 20 (which is part of the running tool assembly 16) and into an inner surface of the annular tubing hanger 18. The running tool typically lands the tubing hanger 18 or other hangers, and sets the annular seal” Bird discloses TOF of the running tool, the running tool in contact (coupled) to a work means (tubing hangar), and is further dipped into the ‘inner surface of the annular tubing hanger’.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system and tool monitoring system disclosed by Bird. One would have been motivated to do so in order to advantageously determine position of the tool during operation, thereby allowing more accurate and reliable information (See at least [0069] “The embodiment of the present invention shown in FIGS. 2 and 3 provides certain advantages over other known systems. For example, the ability to accurately determine the position of the running tool 20 or other equipment reduces the number of trips needed to place components in the well. Using the transducers and transceivers described herein, downhole equipment can more easily be located and installed in a single trip as the operator gets real time feedback. Furthermore, installation of the downhole equipment is more accurate, which leads to long term reliability of the equipment.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bonerz, in view of Bird, in further view of Leslie (US 20200063402 A1), hereinafter Leslie.

Regarding claim 3, the combination of Bonerz and Bird, as shown above, discloses all the limitations of claim 1. The combination of Bonerz and Bird does not explicitly disclose the control and evaluation unit is configured to compare the measured time of flight with an expected time of flight of an expected tool and in particular to output or display a result of the comparison. However, Leslie, in the same or in a similar field of endeavor, discloses the control and evaluation unit is configured to compare the measured time of flight with an expected time of flight of an expected tool and in particular to output or display a result of the comparison (See at least [0065] “For example, if n measurement signals are directed towards the wear member, the pattern recognition model would determine that n reflected measurement signals are expected. In response to receiving n−1 reflected measurement signals, the condition of the wear member is determined to be at an associated wear state.”, [0046] “Preferably, the processor is configured to establish the time-of-flight result by comparing the relative phase of the reflected measurement signal with the measurement signal.”, [0069] “Preferably, the system further includes an alarm. Preferably, the processor is in communication with the alarm such that the alarm notifies a user when the wear member is detached and/or the associated wear state of the wear member is at a predetermined critical wear state.” ). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird with the TOF comparison system disclosed by Leslie. One would have been motivated to do so in order to advantageously monitor a tool so that it may be accurately monitored and maintained for effective use (See at least [0004] “In an attempt to avoid the unexpected detachment of wear members, preventative maintenance schedules are employed on worksites.”, [0005] “It is an aim of this invention to provide a wear member monitoring system and method of use which overcomes or ameliorates one or more of the disadvantages or problems described above, or which at least provides a useful alternative.”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bonerz, in view of Bird, in further view of Alalusi (US 20120212366 A1), hereinafter Alalusi.

Regarding claim 9, the combination of Bonerz and Bird, as shown above, discloses all the limitations of claim 1. The combination of Bonerz and Bird does not explicitly disclose the control and evaluation unit is configured to take account of a previously recorded reference signal in the determination of the time of flight. However, Alalusi, in the same or in a similar field of endeavor, discloses the control and evaluation unit is configured to take account of a previously recorded reference signal in the determination of the time of flight (See at least [0090] “In one embodiment, the time of flight (t.sub.F) may be based on a modified time delay (t.sub.d), such as a time delay that is modified by a calibration factor to obtain the time of flight (t.sub.F).” [0091] “In order to determine the propagation time of data and signals through these components, a calibration routine can be employed. A measurement can be made to a target of known distance.” Alalusi discloses calibrating a TOF system then using the resulting factor to determine future TOFs.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird with the TOF calibration system disclosed by Aalusi. One would have been motivated to do so in order to advantageously correct TOF calculations thereby increasing measurement accuracy (See at least [0091] “This propagation time may then be used to correct (e.g., shorten) further times of flight that are calculated using the sensing assembly 102”).

Regarding claim 18, the combination of Bonerz and Bird, as shown above, discloses all the limitations of claims 14 and 17. The combination of Bonerz and Bird does not explicitly disclose a reference signal for the known environment is recorded in advance and is taken into account in the determination of the time of flight. However, Alalusi, in the same or in a similar field of endeavor, discloses a reference signal for the known environment is recorded in advance and is taken into account in the determination of the time of flight (See at least [0090] “In one embodiment, the time of flight (t.sub.F) may be based on a modified time delay (t.sub.d), such as a time delay that is modified by a calibration factor to obtain the time of flight (t.sub.F).” [0091] “In order to determine the propagation time of data and signals through these components, a calibration routine can be employed. A measurement can be made to a target of known distance.” Alalusi discloses calibrating a TOF system then using the resulting factor to determine future TOFs.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird with the TOF calibration system disclosed by Aalusi. One would have been motivated to do so in order to advantageously correct TOF calculations thereby increasing measurement accuracy (See at least [0091] “This propagation time may then be used to correct (e.g., shorten) further times of flight that are calculated using the sensing assembly 102”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bonerz, in view of Bird, in further view of Alalusi, in further view of Leslie.

Regarding claim 10, The combination of Bonerz, Bird, and Alusi, as shown above, discloses all the limitations of claims 1 and 9. The combination of Bonerz, Bird, and Alusi does not explicitly disclose the previously recorded reference signal is a reference signal that was recorded for an expected tool. However, Leslie, in the same or in a similar field of endeavor, discloses the previously recorded reference signal is a reference signal that was recorded for an expected tool (See at least [0007] “In one form, although not necessarily the only or broadest form, the invention resides in a wear member monitoring system for a ground engaging tool, the system including:” [0008] “a measuring assembly having:” [0009] “an emitting device configured to emit a measurement signal towards a wear member of the ground engaging tool;”, [0056] “In a further form, the expected reflection input is retrieved from a previous reflected measurement signal.” Leslie discloses observing the wear of a tool using a TOF system as an expected value for processing). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird with the TOF calibration system disclosed by Aalusi with the TOF comparison system disclosed by Leslie. One would have been motivated to do so in order to advantageously monitor a tool so that it may be accurately monitored and maintained for effective use (See at least [0004] “In an attempt to avoid the unexpected detachment of wear members, preventative maintenance schedules are employed on worksites.”, [0005] “It is an aim of this invention to provide a wear member monitoring system and method of use which overcomes or ameliorates one or more of the disadvantages or problems described above, or which at least provides a useful alternative.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bonerz, in view of Bird, in further view of Roehm (US 10406670 B2), hereinafter Roehm.

Regarding claim 13, The combination of Bonerz and Bird, as shown above, discloses all the limitations of claim 11. The combination of Bonerz and Bird does not explicitly disclose an insulation about a tool mount of the tool with respect to the remaining machine tool. However, Roehm, in the same or in a similar field of endeavor, discloses an insulation about a tool mount of the tool with respect to the remaining machine tool (See at least Fig. 2, items 18, 26, Col. 5 Lines 34-46 “Insulation unit 18 includes an insulant 26 which is situated between handle fastening means 16 and bearing device 24. Insulant 26 transmits a fastening force from handle fastening means 16 to bearing device 24 in at least one operating state.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the sensor for inspecting a machine tool disclosed by Bonerz with the radar processing system disclosed by Bird with the insulation system disclosed by Roehm. One would have been motivated to do so in order to advantageously protect human users (See at least Col. 3 Lines 1-20 “Preferably, the tool spindle is rotatably mounted. “Attach so that it is electrically insulated” is intended in particular to mean that the insulation unit arranges the tool spindle relative to the handle fastening means and thereby prevents a current flow dangerous to humans at least up to an applied low voltage supply voltage, in particular 230 volts.”).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagel (EP 3719307 A1) discloses a distributed system for and method of detecting position and/or speed of a rotor blade during operation of a wind turbine
Mindell (US 20160363663 A1) discloses a high precision time of flight measurement system for industrial automation
Kugler (US 20160225495 A1) disclose an insulation system for a tool and tool having same
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648